Citation Nr: 1817307	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  08-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic labyrinthitis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to September 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

In September 2012, the Board remanded the issues of entitlement to service connection for a psychiatric disability, erectile dysfunction, chronic labyrinthitis, pansinusitis, a headache disability, a low back disability, a neck disability, a left knee disability, a right knee disability, and a bilateral hip disability for further development.  A February 2013 rating decision established service connection for headaches and a right knee disability, representing a full grant of those benefits sought.  a June 2017 rating decision established service connection for a psychiatric disability, pansinusitis, and erectile dysfunction, representing a full grant of those benefits sought.  Those issues are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a low back disability, a neck disability, and a left knee disability are REMANDED to the Agency of Original Jurisdiction.





FINDINGS OF FACT

1.  The competent and credible evidence of record is in equipoise as to whether currently diagnosed labyrinthitis was incurred during active service.

2.  The Veteran does not have a current diagnosis of a disability of either hip.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, labyrinthitis was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2008 and July 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided VA examinations, most recently in April 2016.  The examiners reviewed the claims file and medical history, and made appropriate diagnoses, observations, and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives concerning the claims for service connection for chronic labyrinthitis and a bilateral hip disability.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Labyrinthitis

As an initial matter, April 2013 and April 2016 VA examination reports provide a diagnosis of a peripheral vestibular disorder of chronic labyrinthitis.

Therefore, the question to be decided in the present appeal is whether that peripheral vestibular disorder is associated with active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to a severe acoustic trauma through exposure to a mortar explosion while serving in Korea.  Significantly, the Veteran's service personnel records show that the Veteran was awarded the Combat Infantryman Ribbon.  Additionally, service medical records show that the Veteran incurred a shrapnel injury to the right knee while on active duty.  Based on that evidence, the circumstances of the Veteran's service would have exposed him to acoustic trauma from a mortar blast during service.  Thus, the Board finds that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the current peripheral vestibular disorder and service, the Board acknowledges that the April 2013 VA examiner opined that it was less likely as not that the Veteran's labyrinthitis was related to service, as the Veteran's symptoms appeared 50 years after service, and the lack of continuous medication was evidence of a minimal severity of vertigo.  However, upon examining the Veteran again in April 2016, the same VA examiner opined that the Veterans condition was at least as likely as not caused by service.  The examiner observed that a prior CT scan showed intracranial arteriosclerosis, and a videonystagmogram was also supportive of right ear trauma.  The examiner referenced a medical record from 2007 which indicated the presence of a right caloric vestibular hypofunction of suspected peripheral vestibular origin and concluded that the Veteran's condition was at least as likely as not incurred by active service.  The Board finds that the examiner's April 2016 opinion is more probative than his April 2013 opinion, as the examiner's April 2016 opinion is based on more specific technical observations and test results than his April 2013 opinion, and represents a changed opinion by that same examiner.

Additionally, an April 2009 letter from N.A.O.-V., M.D., shows that the Veteran had a right vestibular lesion and damage to the labyrinth.  That doctor noted that the Veteran was injured in combat when there was a mortar explosion beside him.  The doctor stated that the closeness of that explosion and exposure to its noise could cause acoustic trauma, and it was known that labyrinth problems can be a result of acoustic trauma or head trauma.  The doctor opined that it was more probable than not that the Veteran's labyrinthitis was a result of active duty in Korea.  The April 2009 letter from Dr. O.-V. supports the claim as it provides a nexus between the Veteran's currently diagnosed labyrinthitis and his service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the current labyrinthitis cannot be disassociated from in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for labyrinthitis is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disability

The Veteran's September 1953 service separation examination shows that he had a normal spine and lower extremities.  The Veteran indicated on a September 1953 Report of Medical History that he had not experienced arthritis, bone, joint, or other deformity..  

An April 2009 letter from N.A.O.-V., M.D., notes that the Veteran experienced bilateral hip pain.  

On VA examination in October 2012, the examiner remarked that the Veteran did not have diagnosis of a disability of either hip.  The examiner specified that there was no clinical evidence of any bilateral hip condition.

On VA examination in April 2016, the Veteran reported experiencing low back pain that radiated to his bilateral hips.  After performing an examination and reviewing X-rays, the examiner stated that the Veteran did not have a diagnosis of a disability of either hip at that moment.

The Board finds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a disability of either hip.  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that service connection for a bilateral hip disability is not warranted.  A specific disability of either hip has not been identified during or contemporary to the period on appeal by any competent evidence of record.  Notably, none of the competent evidence of record demonstrates that the Veteran has a diagnosis of a disability of either hip.  Although the Veteran experiences hip pain, as demonstrated in the April 2009 letter from Dr. O.-V., service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection for a bilateral hip disability exists.

As the preponderance of the evidence is against the claim for service connection for a bilateral hip disability, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for chronic labyrinthitis is granted.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

In September 2012, the Board remanded the claim to provide the Veteran a VA joints examination with medical opinion concerning whether any low back, neck, or left knee disability arose during service or was otherwise related to any incident of service, or whether any low back, neck, or left knee disability was due to or aggravated (permanently worsened beyond the normal progress of the disorder) by a service-connected disability, to specifically include the service-connected right knee disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board additionally asked the VA examiner to consider an April 2009 letter from N.A.O.-V., M.D., which stated that an in-service right knee injury caused the Veteran to bear his weight more on one side than the other, resulting in back, neck, and knee problems.  The Board also requested the examiner to consider a November 1995 VA medical examination report in which the Veteran stated that he had injured his low back approximately 25 years before while lifting a bag of rice that weighed approximately 100 pounds.

VA examinations were performed in October 2012.  The examiner diagnosed lumbar spine degenerative disc disease and cervical spine degenerative disc disease..  The examiner opined that the Veteran's cervical and lumbar conditions were less likely as not related to service or to any service-connected conditions.  The examiner explained that the service medical records were silent regarding any condition of the back and the back conditions were the result of the normal progression of the aging process.

The examiner also diagnosed left knee arthritis.  The examiner opined that the left knee osteoarthritis was less likely as not related to service.  The examiner explained that the first evidence of osteoarthritis was in 2007, 59 years after the Veteran's active duty service.  The examiner opined that osteoarthritis of the left knee was due to normal progression of the aging process and was unrelated to service.

Additional VA examinations were provided in April 2016.  The examiner opined that the Veteran's cervical and lumbar degenerative changes were less likely than not incurred in or caused by his service.  The examiner explained that the service medical records were silent for any cervical or lumbar spine disability, and objective medical imaging correlated with atraumatic changes that occur with the normal aging process.  The examiner specified that the Veteran's right knee condition had an unrelated pathophysiology to the cervical and lumbar conditions.

The examiner also indicated that the Veteran had degenerative changes of the left knee.  The examiner opined that the Veteran's knee osteoarthritis was less likely as not related to service.  The examiner stated that the first evidence of osteoarthritis was in 2007, 59 years after service.  The examiner opined that the osteoarthritis was due to normal progression of the aging process.  The examiner also indicated that the Veteran's osteoarthritis was less likely as not secondary to the service-connected burns, migraines, tinnitus, and impaired hearing, as those conditions were unrelated to each other anatomically and by pathophysiology.

The Board appreciates the analysis undertaken by the October 2012 and April 2016 VA examiner.  However, no discussion was provided regarding whether the Veteran's service-connected right knee disability caused or aggravated the diagnosed low back, neck, and left knee disabilities.  A medical examination or opinion that does not address whether a service-connected disability aggravated the claimed disability is inadequate to inform the Board on the issue of secondary service connection.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).  The Board further notes that the October 2012 VA examiner's discussion of the April 2009 letter from N.A.O.-V., M.D., was minimal, and the April 2016 VA opinion did not mention the April 2009 letter at all.  Neither examination report mentioned November 1995 VA medical examination report in which the Veteran stated that he had injured his low back approximately 25 years before while lifting a bag of rice that weighed approximately 100 pounds.  Therefore, remand is required for a more complete etiology opinion regarding the presently diagnosed low back, neck, and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined the Veteran with regard to these claims.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide the following information:

(a)  The examiner should diagnose all low back, neck, and left knee disabilities found.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that current low back, neck, and left knee disabilities were incurred in service or are the result of any incident in service, to include a documented mortar explosion near the Veteran.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that current low back, neck, and left knee disabilities are caused by, due to, or the result of service-connected disabilities, to specifically include as due to an altered gait caused by a service-connected right knee disability.  The examiner is specifically requested to discuss the April 2009 letter from N.A.O.-V., M.D., which stated that an in-service right knee injury caused the Veteran to bear his weight more on one side than the other, resulting in back, neck, and knee problems.  The examiner is further requested to discuss the November 1995 VA medical examination report in which the Veteran stated that he had injured his low back approximately 25 years before while lifting a bag of rice that weighed approximately 100 pounds.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that current low back, neck, and left knee disabilities have been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, to specifically include as due to an altered gait caused by a service-connected right knee disability.  The examiner is specifically requested to discuss the April 2009 letter from N.A.O.-V., M.D., which stated that an in-service right knee injury caused the Veteran to bear his weight more on one side than the other, resulting in back, neck, and knee problems.  The examiner is further requested to discuss the November 1995 VA medical examination report in which the Veteran said that he had injured his low back approximately 25 years before while lifting a bag of rice that weighed approximately 100 pounds.   

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


